DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/157,376 application filed January 25, 2021, which is a continuation of U.S. Patent Application Serial No. 16/429,150, now U.S. Patent No. 10,898,828, filed June 3, 2019, which is a continuation of U.S. Patent Application Serial No. 15/322,943, now U.S. Patent No. 10,307,688, filed December 29, 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-48 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant application, the attachment mechanism in instant claim 30 has been interpreted as “threads, screws, bolts, pressure fitting, etc” [see page 14 of the instant specification].  Moreover, applicant appears to have defined a rotary evaporator as comprising [see paragraph 0019 of the published ‘943 application]:
i) a sample flask,
ii) a motor,
iii) a rotary joint, and
iv) a condenser.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 31, 33, 36-37, and 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 11, 4, 18, 5, 13-14, and 8 of U.S. Patent No. 10,898,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the same rotary evaporator assembly, the same condenser, the same refrigeration system, and a “frame structure…wherein the frame structure is configured to support the condenser in a fixed position while supporting the rotary evaporator assembly in a movable position…”  Said configuration to support the condenser renders obvious the recited condenser arm by which the condenser is affixed in the instant application.  The refrigeration system in fluid communication with the condenser appears to be a necessary requirement and, therefore, obvious means for condensing the evaporated sample.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites “…wherein the condenser sleeve can comprise a tubular structure…”  The auxiliary verb “can” is used to indicate possibility.  Therefore, the use of the same in instant claim 34 introduces uncertainty as to whether the condenser sleeve actually “comprise[s] a tubular structure with an enclosed lower end and open upper end, and ha[s] a diameter sufficient to receive or slidingly engage the coil” or not. 
The term “double looped” in claim 36 is a relative term which renders the claim indefinite. The term “double looped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that double means being twice as great or as many and requires something with which to compare.  In this case, it is not clear what that something is.  It seems that a clearer limitation might be a recitation of the number of loops per unit length of cooling coil wherein the diameter of the loops are of a certain size.
With respect to claim 45, the recitation of “the structure” in line 2 renders the claim indefinite because it is not clear whether the structure refers to the frame structure in instant claim 44 or the structure recited in claim 29.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-38, 43-44 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al (WO 2013/050092 A1).
With respect to claims 29, 31, and 43, Hauser et al discloses “a rotary evaporator (1), comprising an equipment stand (2) with a protruding guide tower (3), a glass structure (4) which has an evaporation tank (5) and can be displaced on the guide tower (3) for lifting and lowering in particular the evaporation tank (5) thereof, and at least one fluid line that is connected to the glass structure (4). In one embodiment of the invention, the guide tower (3) comprises a channel (17) that is oriented in the longitudinal extension of the tower (3) and in which a line section is provided of at least one fluid line that is connected to the glass structure (4) and opens out into or ends in a flexible tube connection. Said flexible tube connection is arranged on a bottom-side region of the rotary evaporator, which faces away from the free end of the guide tower (3), and the glass structure (4) is retained on a carriage (21) that can be displaced laterally on the guide tower (3). In another embodiment of the invention, the carriage (21) can be displaced from a lifting position against a return force into a lowering position, and a stationary winch (35) located opposite the guide tower (3) is provided for displacing the carriage (21), said winch comprising at least one rope (37) that can be wound up and is retained or guided on the carriage (21)” [abstract].  Additionally, Hauser et a discloses “the evacuating process is supported by evacuating the process space. The evaporator capacity is varied by the heating bath temperature, the size of the evaporation vessel 5 and its rotational speed and the set vacuum pressure. Due to the general inertia of the medium and process temperatures, evaporation at constant temperatures is primarily controlled by pressure. In order to evacuate the process space and to accomplish outflow 6, at the vaporizing vessel 5 of the comprehensive glass structure of the rotary evaporator at least one hose connection and regularly a plurality of hose connections 11, 12, 13 is provided, each via a flexible hose 14th , 15, 16 are connected to a vacuum pump or to the coolant supply and discharge, respectively” [see 1st paragraph on page 5 of translation].  Last, Hauser et al teaches “[t]he rotary evaporator 1 has a glass structure 4, which comprises a vaporization vessel 5 designed here as an evaporator flask, a cooler 6 and a collecting vessel 7 detachably connected to the cooler 6” [see 2nd to last paragraph on page 4 of translation].  The guide tower 3 corresponds to the structure of the instant application; the coolant supply and discharge corresponds to the refrigeration system; and the cooler 6 corresponds to the condenser while the glass structure 4 corresponds to the condenser housing of instant claim 31.  The glass structure 4 is affixed to a rotary drive 57 which is affixed to the carriage 21 [see figure 1].  The rotary drive (and associated parts) corresponds to the rotary evaporator assembly since Hauser et al further discloses “[i]n Figure 6 it is clear that serving as a vapor passage glass hollow shaft 8 inserted through the hub 58 of the rotary drive 57…is clamped in the hub 58 via the clamping insert 59, which is located between the hub 58 and the hollow shaft 8, so that a rotation of the hub 58 of the rotary drive 57 about a longitudinal axis of the hub 58 to a corresponding rotation of the clamping insert 59, the hollow glass shaft 8 and the glass hollow shaft 8 rotatably connected to the evaporation vessel 5 leads. The hub 58, the clamping insert 59 and the glass hollow shaft 8 are arranged concentrically with each other. The rotationally fixed connection between the hollow glass shaft 8 and the evaporation vessel 5 is ensured by a ground joint, which is preferably designed as a cone ground joint, in which the hollow glass shaft 8 with its side facing the evaporation vessel 5, on which a ground core 94 is formed, in a on a vessel neck the evaporation vessel 5 formed grinding sleeve engages” [see 2nd to last paragraph on page 7 of translation].  Recall, that said assembly may be a rotary joint [see, e.g., bottom of page 12 of the instant specification].  The carriage 21 corresponds to the condenser arm and is affixed to the guide tower by guide slots 25 (“The carriage 21 carries at least one connecting arm 33, which passes through the guide slot 25 and is connected to the glass structure 4”—see 2nd to last paragraph on page 5 of translation).  
With respect to claim 30, see connecting piece 9 in figure 1, which corresponds to the attachment mechanism.  
With respect to claim 31, see coolant discharge (hose line) 16 [figure 1] coiled in the glass structure 4.
With respect to claim 32, see glass structure 4 in figure 1.
With respect to claim 33, the glass structure 4 may also correspond to the recited condenser sleeve.
With respect to claim 34, glass structure 4 is closed at the lower end since it is affixed to collecting vessel 7 [see figure 1].  The glass structure 4 also has openings in the top for hose lines 14, 15, and 16.  The diameter is sufficient to receive the coil contained therein [see, again, figure 1].
With respect to claim 35, the connecting piece 9 corresponds to the collar.
With respect to claim 36, it would have been obvious to one of ordinary skill in the art to maximize surface area for the purposes of heat exchange for it is well known that the magnitude of heat exchange is directly proportional to the heat exchange area for both Fourier’s law of heat conduction and Newton’s law of cooling (convection).
With respect to claim 37, the coolant discharge 16, which corresponds to the coil in figure 1, is connected to coolant supply 15, which corresponds, at least in part, to the recited refrigeration system.
With respect to claim 38, copper is an obvious material for the coolant lines due to its high thermal conductivity.  Note that the coolant supply and discharge lines 15 and 16, respectively, provide a continuous flow of coolant.
With respect to claim 44, the temperature control vessel 10 along with hood 90 and guide tower 3 may correspond to the recited frame structure.
With respect to claim 46, see discussion of the motor in the last paragraph on page 3 of the translation.
With respect to claim 47, see discussion of the temperature control vessel 10  on page 4 [e.g., paragraphs 7-9].
With respect to claim 48, it would have been obvious to one of ordinary skill in the art to configure the coolant supply and discharge to cool the cooler to any temperature that would result in condensation of the vapor.

Allowable Subject Matter
Claims 39-42 and 45 would be allowable if rewritten to overcome the double patenting and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 39 and 40, the glass structure 4 is made of glass.  A material such as titanium or a metal alloy has a much higher thermal conductivity than glass and may not be an obvious material to substitute for the structure.  With respect to claim 41, Hauser et al does not disclose the recited components of the coolant supply and discharge, especially the dryer.  With respect to claim 42, Hauser et al does not disclose the recited collection vessel having a first and second compartment divided by a vacuum valve.  With respect to claim 45, the rotary drive 57 does not appear to be configured to be vertically translatable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772      
September 7, 2022